Citation Nr: 1209962	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for left knee disability.

2.  Entitlement to a compensable evaluation for strabismus. 

3.  Entitlement to a rating in excess of 30 percent for total right knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in October 2011, and a transcript of the hearing is associated with his claims folder.  

The Veteran filed a claim for service connection for posttraumatic stress disorder in August 2011, but apparently no action has been taken on this matter to date.  Accordingly, it is referred to the RO for appropriate action.  

The issues of an increased rating for total right knee replacement and service connection for left knee disability (under a merits analysis) are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for left knee disability February 2002 and again in August 2005.  The Veteran did not appeal.

2.  Certain new evidence received since the final August 2005 decision denying service connection for left knee disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's diplopia is correctable with spectacles.  She does not have diplopia from 31 to 40 digress down, laterally, or up.  


CONCLUSIONS OF LAW

1.  The August 2005 RO decision denying service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria to reopen the claim for service connection for left knee disability based on new and material evidence have been met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a compensable disability rating for strabismus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.79, Diagnostic Code 6090 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in March 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening claims, was furnished.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for eye problems in 2009 and 2010; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations were adequate as they enable VA to rate the Veteran's service connected strabismus appropriately.  All known and available records relevant to the eye disability issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  With regard to the knee issues, the Board anticipates that the actions directed in the remand section of this decision will serve to fully meet the duty to assist the Veteran. 

Left knee

The RO denied service connection for left knee disability in February 2002 and again in August 2005.  The Veteran was notified of these decisions and of her appellate rights by letters dated in February 2002 and September 2005, respectively.  She did not appeal.  Thus, the August 2005 rating decision is the last final determination on this issue.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Board further notes at this point that no additional pertinent evidence was received within the one year period following notification of the August 2005 rating decision.  See 38 C.F.R. § 3.156(b).  The August 2005 determination was based on a finding that the evidence failed to show a link between current left knee disability and service.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated in the line of duty in active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

The Board first notes that it does not appear that any medical evidence has been received since August 2005 which suggests a link between left knee disability and service.  However, the Veteran has offered sworn testimony as to inservice left knee complaints and continuing left knee symptoms since service.  This testimony is new as it provides details of symptoms she is competent to report as a layperson.  Assuming the Veteran's testimony to be credible, the Board finds that new and material evidence has been received to reopen the left knee disability claim.    

Strabismus

The Veteran appeals for a higher rating for her service connected strabismus, which does not have its own Diagnostic Code but instead has been rated by the RO under 38 C.F.R. § 4.79, Diagnostic Code 6090, as diplopia.  Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Visual acuity is evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76 (2011).  Under Diagnostic Code 6090, diplopia that is occasional or that is correctable with spectacles is evaluated at 0 percent.  Diplopia which is more than occasional or which is not correctable with spectacles can be rated higher.  A compensable rating can be assigned if the claimant has diplopia in the central 20 degrees, or from 21 to 40 degrees down, laterally, or up.  Id.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed, and so a uniform rating is warranted.

The preponderance of the evidence in the claims folder is against a finding that the Veteran's diplopia is constant.  The evidence shows that it is correctable with spectacles, and that it is not involved centrally or inside of 40 degrees down, laterally or upward.  It was said to be intermittent in August 2007 and January 2008.  While she was said to be symptomatic with double vision currently at the time of a February 2009 VA examination, both when wearing glasses and without correction, this apparently was temporary.  She reported that she did not have any diplopia currently because she was wearing glasses with prisms in them in August 2009.  During VA examination in January 2010, with glasses on, the Veteran had single vision on primary, up, up and right, right, right down, left, and left and down gaze.  She developed double vision around 50-60 degrees and with straight down gaze as well as with up and left gaze, but otherwise, she saw singly.  All in all, the evidence shows that the Veteran's diplopia is only occasional, and that it is correctable with spectacles.  She does not have diplopia centrally or from 21 to 40 degrees down, laterally, or up.  As such, the Board finds that a compensable rating is not warranted.


ORDER

The claim for service connection for left knee disability is reopened.  The appeal is granted to this extent, subject to the directions set forth in the following remand section of this decision. 

A compensable rating for strabismus is not warranted.  To this extent, the appeal is denied. 


REMAND

In view of the reopening of the left knee disability claim, the Board finds that additional development to include a VA examination and opinion is necessary to fully assist the Veteran.  The Board notes that a secondary service connection theory also appears to have been raised, and such examination and opinion will also allow for informed appellate review of that theory. 

During the Veteran's hearing before the undersigned on appeal in October 2011, she indicated that she has little bumps around the incision scar from her service connected right knee replacement, and that the incision itself is painful.  Scars can be rated based on a number of factors, including pain and instability.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  Remand for an examination which adequately describes all scarring associated with the Veteran's service connected right knee replacement is in order.  38 C.F.R. § 3.159.  While this is being accomplished, another VA examination should be conducted for the Veteran's service connected right knee replacement disability, as indicated below.  Before this, however, any medical records of treatment the Veteran has received since August 2011, the date of the most recent VA medical record contained in her claims folder, should be obtained and incorporated into her claims folder.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to associate with the claims file copies of any VA medical records documenting treatment for either knee since August 2011.  

2.  The Veteran should then be scheduled for a VA examination of both knees.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All pertinent tests and studies should be conducted.  

With regard to the left knee, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that current left knee disability (to include any arthritis) was manifested during service or within one year of discharge from service, or is otherwise causally related to service?  

      b)  Is it at least as likely as not (a 50% or higher degree of probability) that current left knee disability (to include any arthritis) was is proximately due to or caused by the service connected right knee disability, right ankle disability, and/or service-connected left ankle disability?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that current left knee disability (to include any arthritis) was aggravated by the service connected right knee disability, right ankle disability, and/or service-connected left ankle disability?

A rationale should be furnished for all opinions.  

With regard to the right knee, the examiner should report all examination findings to allow for application of VA rating criteria.  

-Range of motion should be reported, to include the point (in degrees) where motion may be limited by pain.  

-The examiner should also comment on any additional functional loss due to weakness, fatigue, and incoordination.  

-The examiner should clearly report whether there is recurrent subluxation or instability and, if so, whether it is slight, moderate, or severe.  

-The examiner should also describe any residual scars of the right knee replacement to allow for application of VA rating criteria for scars.  

3.  After completion of the above, the RO should review the expanded records and readjudicate the Veteran's pending claims.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


